Citation Nr: 9905448	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-36 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945, including a period as a prisoner of war (POW).  
He died in March 1996.  The appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO decision which, in pertinent part, 
denied service connection for the cause of the veteran's 
death.  A Board hearing was requested and scheduled, but by a 
letter received in January 1999, the appellant withdrew her 
hearing request.  

During the course of this appeal, in a September 1998 
decision, the RO denied accrued benefits.  This issue is not 
in appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
1943 to November 1945.  He was a POW of the German government 
from October 1944 to May 1945.

A review of the veteran's service medical records shows that 
on medical examination apparently performed upon entry into 
service (the form is undated), no pertinent defect was noted.  
A February 1944 treatment note shows that he was treated for 
an upper respiratory infection.  A March 1944 treatment note 
shows that he was treated for gastralgia (stomach pain).

On medical examination performed upon the veteran's release 
from captivity in May 1945, his respiratory system, 
genitourinary system and abdominal viscera were listed as 
normal.

On medical examination performed for service separation 
purposes in November 1945, the veteran's lungs, genitourinary 
system, and viscera were clinically normal.  The examiner 
noted that the veteran had no history of malaria, dysentery 
or syphilis.  Service medical records are negative for 
pneumonia, sepsis, gallbladder disease, or any of the other 
conditions shown at the time of the veteran's death decades 
later.

Private medical records from Englewood Hospital show that the 
veteran was hospitalized from June 1954 to July 1954.  On 
admission, he presented with a history of fever, malaise, 
muscle aches, and anorexia for one week prior to admission.  
The admitting diagnosis was a fever of unknown etiology.  
Testing was performed, he was treated with penicillin, and 
the discharge diagnosis was infectious mononucleosis with 
hepatitis.

In November 1960, the veteran submitted claims for service 
connection for a nervous disorder and stomach trouble.  After 
the veteran failed to report for scheduled VA examinations, 
these claims were disallowed.

A review of the file reveals no subsequent medical records 
until the 1990s.

A private discharge summary from Holy Name Hospital shows 
that the veteran was hospitalized from early September 1995 
to late February 1996.  On admission, he presented with a 
history of fever, seizure, and unresponsiveness.  His past 
medical history included hypertension, a cerebrovascular 
accident (CVA) in 1963, alcohol use, slight renal 
insufficiency, and gout.  On admission, he was unresponsive, 
intubated on a respirator, and afebrile, with normal vital 
signs.  The admitting diagnostic impression was sepsis and 
CVA.  He was stabilized by neurology and pulmonary 
specialists, and underwent gallbladder surgery in mid-
September 1995, whereupon doctors diagnosed acute, severe, 
almost gangrenous cholecystitis (inflammation of the 
gallbladder), cholelithiasis (gallstones), and a mucocele of 
the appendix.  He had a very difficult postoperative course, 
and developed a left lower lobe pneumonia.  Over the next six 
months he was weaned on and off respirators, with a variety 
of pulmonary problems and infections.  He was eventually 
stabilized and transferred to a veterans' facility in 
February 1996.  The discharge diagnoses were acute 
cholecystitis and cholelithiasis, mucocele of the appendix, 
sepsis, old CVA, pneumonia, respiratory insufficiency, 
malnutrition, and methicillin-resistant Staphylococcus aureus 
(MRSA).

A death summary from a state facility, the New Jersey 
Veterans Memorial Home at Paramus, completed by V. De Guzman, 
M.D., shows that the veteran was admitted in late February 
1996 from Holy Name Hospital.  His admitting diagnoses were 
status post CVA, status post pneumonia, MRSA, Pseudomonas 
sputum, Pseudomonas urine, dysphagia, resistance to 
antibiotics, gastrotomy tube feeding, seizure disorder, and 
hypertension.  Dr. De Guzman stated that the veteran was a 
total care resident, was placed in isolation due to a 
respiratory infection, had multiple decubitus ulcers, and was 
bedridden.  He died there on March 2, 1996.

The veteran's death certificate, signed by Dr. De Guzman, 
reveals that the veteran died at the New Jersey Veterans Home 
on March 2, 1996.  The immediate cause of death was 
pneumonia, due to or as a consequence of urosepsis.  No other 
causes of death were listed.  An autopsy was not performed. 

In March 1996, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  In an 
application for burial benefits received in March 1996, the 
appellant asserted that he had unexplained fevers of 106 
degrees, and brain damage.  She enclosed a "Former POW 
Medical History" which reportedly had been completed by the 
veteran in October 1990, and had not previously been 
submitted.  In this form, the veteran stated that he was 
imprisoned in Germany, and that he acquired pneumonia and a 
vitamin deficiency during his captivity.

In a subsequent undated letter, the appellant asserted that 
the veteran had been treated for high fevers at Englewood 
Hospital, and said that during his lifetime, he told her he 
suffered from fevers of unknown etiology every two years.  
She stated that while he was hospitalized at Holy Name 
Hospital, he was diagnosed with an infection of unknown 
bacteria, and brain damage.

In a statement received by the RO in July 1996, the appellant 
asserted that the veteran died of an infection he incurred in 
a foreign country 42 years ago.  She said every part of his 
body was affected by his infection.

By a statement received in March 1997, the appellant 
essentially asserted that the condition for which the veteran 
was treated at Englewood Hospital was the same condition he 
had 40 years ago (during service), and was not to be confused 
with pneumonia.  She reiterated these assertions in 
subsequent statements.

II.  Analysis

The appellant essentially contends that during service the 
veteran incurred an unnamed disease of unknown etiology which 
caused him to have periodic high fevers ever since separation 
from military service, and that he died of such disease. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
.307, 3.309.  The evidence shows the veteran 
had malnutrition which accompanied his terminal illness, but 
there is no evidence that he had chronic malnutrition which 
was POW-related, nor does the evidence show malnutrition was 
a cause of his death.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993). For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows the veteran had no established service-
connected disabilities during his lifetime.

The veteran's service medical records from his 1943-1945 
military service are negative for any of the medical 
conditions involved in his death in 1996, nor are such 
conditions shown for decades after service.  He was 
hospitalized in September 1995, noted to have sepsis, and 
underwent surgery for acute severe cholecystitis and 
cholelithiasis.  His postoperative course was very difficult, 
and he developed pneumonia and various pulmonary problems and 
infections.  He was stabilized and discharged in February 
1996 (and transferred to another facility), and the discharge 
diagnoses were acute cholecystitis and cholelithiasis, 
mucocele of the appendix, sepsis, old CVA, pneumonia, 
respiratory insufficiency, malnutrition, and MRSA.  The 
admitting diagnoses at the other facility were status post 
CVA, status post pneumonia, MRSA, Pseudomonas sputum, 
Pseudomonas urine, dysphagia, resistance to antibiotics, 
gastrotomy tube feeding, seizure disorder, and hypertension.  
He was a total care resident, was placed in isolation due to 
a respiratory infection, had multiple decubitus ulcers, and 
was bedridden.  He died there on March 2, 1996.  The 
veteran's death certificate reveals that the immediate cause 
of death was pneumonia, due to or as a consequence of 
urosepsis.  No other causes of death were listed. 

No competent medical evidence has been submitted to show that 
the fatal pneumonia and urosepsis, noted on the death 
certificate, or any of the other severe ailments which 
existed at the time of death (assuming they were underlying 
or contributory causes of death), are linked to service, as 
required for a well-grounded claim for service connection for 
the cause of death.  Ruiz, supra; Johnson, supra.  Statements 
by the appellant on such matters do not constitute competent 
medical evidence, since, as a layman, she has no competence 
to give a medical opinion on diagnosis or etiology of a 
disorder. LeShore v. Brown, 8 Vet. App. 406 (1995); Dean v. 
Brown, 8 Vet. App. 449 (1995).

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.






ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

